United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                        February 9, 2005
                               FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk

                                           No. 01-60301




AETNA CASUALTY & SURETY COMPANY,
                                                        Plaintiff-Counter     Defendant -Appellee,

                                               versus

DANIEL MEYERS; ET AL,

                                                        Defendants,

DANIEL MEYERS,

                                                        Defendant-Counter Claimant-Appellant.



                           Appeals from the United States District Court
                             for the Southern District of Mississippi
                                      No. 1:97-CV-403-GR



Before GARWOOD, JONES, and STEWART, Circuit Judges:

PER CURIAM:*

       There being no reversible error, the judgment of the district court is AFFIRMED. See 5TH

CIR. R. 47.6.




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.